N::). - - - - - -
           fhi§ document contains some                   TRIAL     COU:~:i' N~>. 1 ?40 l-A
           pagcua that are of poor qu~lity
           at Ui@ time of imaging.
                                                                                                                                   RECEIVED IN
                                                                                                                            COURT OF CRII\IIINAL APPEALS

                                                                                                                                    fEB 10 2015
                                                IN RS T--.              :   -'";>o.~-- ...:, •.                                   -----··   '   -.-     --~--   -   '   --

                      Pu:-::-sna.1t >:o T.C,C P- a;eL 11.07,            p<=-;tition~=>r             hereby        fil~=>s   thi!'\ e:xtor-



                                                                                                                                             \
               1, Petitioner int.enos :to file             ·9.   writ of hr=lbeas             coron.~ cna1l~=>ngina              the vol-

               untariness of his plea agreement and waiver of right to appeal claiming

                ineffective assistance of counsel, competency issues and incomplete details

               of the proceedings neccessary to make an informed decision as secured by

               the U.S. Constitution's Sixth and Fourteenth amendments. "ineffective ass-

                istance argument survives a waiver of appeal only when the claimed assis-

               tance directly affected the validity of that waiver or the plea itself."

               seeU.S. v. White, 307 F.3d 336,341-44 (5th Cir. 2002f

                2. The acts sought are material and not discretionary in nature.

               3. Petitioner filed these same requets with the trial court , which failed

               or refused to rule, thereby exhausting all state remedies at law.

               4. The case file in the possession of attorney Dominick J. Marsala was

                (generated during the representation of the petitioner and belongs to the

               petitioner) see Spivey v. Zant, 683 F.2d 881,885 (5th Cir.l982) -The case
                                                           '-
 file is needed to prove ineffectiveness of trial and appellate counsels as

 well as to develope evidence to support. a genuine issue of fact.
  5. '1\hf·material sought is believed to contain exculpatory evidence and new

evidence not presented to the pettioner or at trial " discovery is warranted

where specific allegations before the court show reason to believe that

the petitioner may, if the facts are fully developed, be able to demonstrate

that he is entitled to relief." as in Reed v. Quarterman, 504 F.3d 465,471-72

(5th Cir.2007)

6. Petitioner has even requested the help of the State Bar with an active

investigation against said attorney (                                               ~   201500286).

7. This Honorable Court is aurthorized to issue ORDERS enfocing the acts

sought in this writ per T.R.A.P. rules and can also remand this request to

the trial court to be ruled upon.


                      WHEREFORE the petitioner prays this Honorable Court Order the af-
                                                              . I  I

ore-me          ~ioned          attorney to                       p~oduce     all material ge erated during the repres-
!·~--:n~.?~-:~.ion.   or:   -l-~~1'7~ r;~~-j .;~--~_c·irF~Y~·:-   i;ii·;-.hin /(\ 6;:,-yr3 c·r:   ;-_:1:(:~    f~LlJ.U.\/   nr   i-)tiS~ ()y-;~l.-c;r_~
entation of the petitioner within 20 days of the filing of this Order.

           BE IT DECLARED that Dominick Marsala located at 1417 E. McKinney st.

in DeNton Texas 76209, is Ordered to surre rler casefiles and all materials

related to the representation of Jesse Flores                                                        j~       1770272 at Telford Unit

3899 State Hwy 98 in New Boston Texas 75570

                                                                                        Respectfully submitted,
                                                                                        vwt'~E~·
                                                                                    Jesse Flores # 1770272
                                                                                    Telford Unit
                                                                                    3899 State Hwy 98
                                                                                    New Boston, TX,75570


signature of judge                                                     date
-:..·_
                                              NO. _ _ _ _ __

                                         TRIAL C01JRT        NO.l2401-A


                               IN THE COURT OF CRIHlNAt. APPEALS OF TEXAS


                                 IN RE JESSE FLORES      ~     1770272, relator




                                             vffiiT OF   MAT:-IDAMUS



           Pursuant to T.C.C.P. art. 11.07, petitioner hereby files this extor-

    otnary writ with this Honorable Court of Criminal Appeals, ana in support
    thereof woulCI show the Court as follows:
    L    'Petitioner intenos to file a writ of habeas corpus challenging the vol-

    untariness of his plea agreement ana waiver of right to appeal claiming

    ineffective assistance of counsel, competency issues ana incomplete details

    of the proceeoings neccessary to make an informed decision as secured by

    the   u.s.    Constitution's Sixth and Fourteenth amen&nents. "ineffective ass-
    istance argument survives a waiver of appeal only ,.men the claimed assis-

    tance directly affected the validity of that waiver or the plea itself."
    seeu.s.      V·   li'Jhite, 307 F.3d 336,341-44 (5th Cir. 2.002)

    2. The acts sought are material ana not discretionary in nature.
    B. Petitioner filed these same requets wi1hh the trial court , \·lhich failed

    or refuseo to rule, thereby exhausting all state remedies at law.

    ~.    TI1e case file in the possession of attorney Dominick J. Marsala was

     (generated curing the representation of the petitioner and belongs j!o the

   petitioner) see Spivey v. Zant, 683 F.2a 881,885 (5th Cir.1982) . The case
·-    I   .. : •




      file is needed to prove ineffectiveness of trial and appellate counsels as

      well as to develope evidence to support a genuine issue .of fact •
                       .-
      5.      ~ipaterial              SOUt)ht is believed to contain exculpatory evioence and new
                   ~    ··'"

     eviaence not presented to the pettioner or at trial " oiscovery is warranted

     where specific allegations before the court show reason to believe that.

     the petitioner may, if the facts'are fully developed, be able to oemonstrate

     that he is entitled to relief." as in Reed v. Quartt~l"'lilan, 504 F.3d: 465,471-72

     (5th Cir.2007)

     6. Petitioner has even requested t.he help of the                               s~.:.ate   Bar. with an active

     investigation against said attorney (                         ~   201500286).

     7. Tnis Honorable Court is aurthorized to issue ORDERS enfocing the acts

     sogl)ht in this writ per T. R. r..•• P. rules and can ctlso remand this request to

     the trial court' to be ruled upon.


                               VlHE.REFORE the petitioner prays this Honorable Court Order the af- ·

     ore-me ltioned attorney to produce all materictl ge erateo Cluring the repres-
     enr:.at ~.c; 1 o·.= tr '"' ,-_,2 :: it-.ic.nsr; \vi':"'··. rt 'W• (~ay s o{ l./!\~ :·_ ':. ·1 ~-ns c.- '::• ~-::: "rr'E-~-c
     entation o:E the petitioner within 20 days of the tiling of ti1:i.s Order..

                        BE I'I' m;;CLARED that Dominick t-iarsala located at 1417 F.. McKinney st.

     in Defl:ton ;rexa;.:; 76209/ L'5 01:.-d2red to surre Ider casefiles ana all materials

     related to the representation of Jesse Flores :fr 1770272 at Telford Unit ·

     3899 State HHy 98 in New Bos\:on Texas 75570

                                                                       Respectfully submitted,


                                                                   ,Jesse Flores 1F 1770272
                                                                   Telforo Unit
                                                                   3899 State HvTY 98
                                                                   New Boston, ~rx, 75570


     signature of judge                               date
                                                       NO. _ _ _ _ __


                                               TRIAl. COURT NO.l240l-1\
/




                                    IN F.E   JESSI~:   Ft.OF.i::S   ~   1770272, r.cl.ator


                                        ·---        ·-----------·--·~--------




                                 ~;--------------~----


            Pursuant t.o T.C.C.P. art. 11.07, petitionet: hereby ·Eiles t:his extor-

    di.nary vrlt.     W~ith      this Honora'ble Court of Criminal Appeals, ana in suppor-t

    thereof would show the Court as folioHs:

    1. Petitioner: i:ttenc'ls to file a writ of habeas corpus challenging the vol-

    untad.ness of       'hi.r~   plea agreement. anc vaiver o·f. right to a.ppeal claiminy

    ineffectivE~      a.ssif:tance cf counseL competency issues anc\ incomplete c'et.ails

    of the proc,:!el'lingf:       n~cc.;·.se.at:y   to ma·k.e an informen        ~ecision    as secured by

    the u .. s. Constitution's Si:xt:.h e.nd ?onrteenth amendments. "ineffective ass-

    istance argument survives a \.Ja:i.ver of appeal only when the clailned ase.is··

    tance       din~ctly   affected t.he validity of that waiver or the plea itself.''

    seen.s. v, v1hite, 307 F .3d 336t3tl1-4Ll (5th Cir. 2002/

    2.   Th~!    acts sought are material ana not oiscr:et.ionary in nature.

    $~ Petitioner filed these same ·('equets vi1bltl the trial court , which failed

    or refuse6 to rule1 ·thereby exhausting all state r..   ~




          file is needed to prove ineffectiveness o'f trial and appellate counsels as

          well as to develope evidence to tmpport a genuine issue of. fact.
          5.   T,t;~~gater.ial     sought is believed to contain exculpatory evidence and new

         evicence nee presentee to the pettionec oc at trial " cHscovery is warcanteo

         where specific allegations before the court show reason to believe that

         the petitioner may, if the fact.s a.re fully daveloped, be able to demonstrate

         that he is entitled to relief." a_!3'. in f{eed v. Quarterman, 504 F.3d 465,471-72

         (5th Cir.2007)

         6. Petitioner has even requested the help of the State Bar \o.'ith an active
                                         I
                                                                              ····",···--

         investi.gation against saic attorney (                      {l   201500286).

         7. This Honorable Court is aurthodzea to issue ORDERS enfocing the acts

         sogght     in    this writ per T.R.A.P. rules and can also remand this cequest to

         the trial court to be ruled upon.


                      \'lHBREFORE. the petitioner prays this Honorable Court Order the af.-

         ore-m~.~   ltioneC! at-torney to produce all material ge eratea during the repres-
         ~ntoti